IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44899

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 610
                                                )
       Plaintiff-Respondent,                    )   Filed: October 5, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
RYAN SCOTT FISK,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Ryan Scott Fisk pled guilty to operating a motor vehicle without the owner’s permission.
Idaho Code §§ 49-227, 18-112. The district court sentenced Fisk to a unified term of five years
with two and one-half years determinate. Fisk filed an Idaho Criminal Rule 35 motion, which
the district court denied. Fisk appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Fisk’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Fisk’s Rule 35
motion is affirmed.




                                               2